DETAILED ACTION
1.	This office action is in response to communication filed on 04/28/2022. Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 have been amended. Claims 1-20 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to amended independent claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milne et al. U.S. patent No. 8766,827.
Regarding claim 1. Fig. 3 of Milne et al. discloses an apparatus (300) comprising: memory (buffer 310) to store a data stream (Col. 4 line 50) to be compressed (Col. 4 lines 49-50); and a plurality of sets of search engines (Match Engines 317), the plurality of sets of search engines (Match Engines 317) to operate independently (Col. 4 lines 58-62); to concurrently perform searches in parallel (concurrent and parallel search  (concurrently parallel  searches of Match Engines 317) for a longest match (Col. 5 lines 1-30)  for N consecutive bytes in the data stream (Col. 2 lines 66-67), a respective set of search engines (set of Match engine 317) to start a search in the data stream (Col. 2 lines 55-60) at an assigned location (Col. 4 lines 59-62) in the N consecutive bytes in the data stream (Col. 2 lines 55-60).    
Regarding claim 2. The apparatus of Claim 1, Milne further discloses wherein the assigned location (Col. 4 lines 59-62) is a byte boundary location (Col. 6 lines 4-5) within the data stream (Col. 4 lines 49-50).  
Regarding claim 3. The apparatus of Claim 1, Fig. 3 further discloses wherein the searches (set of Match engines 317) are distributed amongst the sets (sets of Match engines 317s) of search engines (search of each engine 317) to load balance (load balance of 317s) use of the sets of search engines (sets of Match engines 317).  
Regarding claim 6. The apparatus of Claim 1, Fig. 3 further discloses wherein the data stream (Col. 4 line 50) to be compressed (Col. 4 lines 49-50) using a lossless data compression algorithm (Col. 1 lines 45-46).  
Regarding claim 7. The apparatus of Claim 6, Fig. 3 further discloses wherein the lossless data compression algorithm (Col. 1 lines 45-46) is algorithm is one of Lempel-Ziv (LZ)77, LZ4 or LZ4 Streaming (Col. 1 lines 45-48).  
Regarding claim 8. Fig. 4 of Milne et al. discloses a method comprising: storing, a data stream (Col. 4 line 50) to be compressed (Col. 4 lines 49-50);  in a memory (input Buffer 410); and concurrently performing (concurrently of 417s), by a plurality of sets of search engines (8 match engines of each set 417) operating independently (independent of each 417), searches in parallel (parallel of 417) for a longest match (Col. 5 lines 52-54) for N consecutive bytes in the data stream (Col. 2 lines 66-67),        a respective set of search engines (8 match engines of each set 417)  to start a search in the data stream (Col. 4 line 50)   at an assigned location (Col. 5 lines 45-46) in the N consecutive bytes in the data stream (Col. 2 lines 55-60).
Regarding claim 9. The method of Claim 8, Fig. 4 further discloses wherein the assigned location (Col. 5 lines 45-46)  is a byte boundary (Col. 6 lines 10-11” four consecutive stream bytes at a time”) within the data stream (Col. 2 lines 55-60).  
Regarding claim 10. The method of Claim 8, Fig. 4 further discloses wherein the searches (set of Match engines 417) are distributed amongst the sets of search engines (417) to load balance (load balances of 417) use of the sets of t search engines (417).  
Regarding claim 13. The method of Claim 8, Fig. 4 further discloses wherein the data stream (Col. 4 line 50) to be compressed ((Col. 4 lines 49-50)) using a lossless data compression algorithm (Col. 1 lines 45-48).  
Regarding claim 14. The method of Claim 13, Fig. 4 further discloses wherein the lossless data compression algorithm (Col. 4 lines 49-50) is one of Lempel-Ziv (LZ)77, LZ4 or LZ4 Streaming (LZ4S) (Col. 4 lines 49-50).  
Regarding claim 15. Fig. 4 of Milne et al.  disclose a memory module (Input Buffer 410), the memory module (input Buffer 410) comprising at least one volatile memory integrated circuit (Col. 14 lines 14-15), the volatile memory integrated circuit (410) to store a data stream (Col. 4 line 50)  to be compressed (Col. 4 lines 49-50); and a plurality of sets of independent search engines (417s), the plurality of sets of independent search engines (417s) to operate independently to concurrently perform searches in parallel (independent of each 417 with concurrently and parallel search of 417s) for a longest match (Col. 5 lines 52-54)  for N consecutive bytes (Col. 2 lines 66-67) in the data stream (Col. 4 line 50), each a respective set of independent search engines (each 417) to start a search in the data stream (Col. 4 line 50) at an assigned location (Col. 5 lines 45-46)  in the N consecutive bytes (Col. 2 lines 66-67)  in the data stream (Col. 2 lines 66-67).
Regarding claim 16. The system of Claim 15, Fig. 4 further discloses wherein the assigned location (Col. 5 lines 45-46) is a byte boundary (Col. 6 lines 10-11” four consecutive stream bytes at a time”) within the data stream (Col. 2 lines 66-67).  
Regarding claim 17. The system of Claim 15, Fig. 4 further discloses wherein the searches (417) are distributed amongst the sets of search engines (417s) to load balance (load balances of 417s) use of the sets of search engines (417s).  
Regarding claim 20. The system of Claim 15, Fig. 4 further discloses wherein the data stream (Col. 5 lines 45-46) to be compressed using a lossless data compression algorithm (Col. 1 lines 45-48).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. as applied to claim 1, 8 and 15 above.
Regarding claims 4, 11, and 18, Milne et al. applied to claims 1, 8 and 15 above, Fig. 4 of Milne et al. further discloses a multiples search engines (eight match engines in each set  of Match engines 417)  in one of the set search engine (set of 417)  but does not discloses the multiples search of search engines ((eight match engines in each set  of Match engines 417)  in one of the sets (set of 417) of search engines (eight match engines in each set  of Match engines 417) is 16 as claimed.
It would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to have the multiples search engines of Milne et al. have a specific number; since it has been held that discovering a optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).

6.	Regarding claims 5, 12, and 19, Milne et al. applied to claim 1, 8 and 15 above, Fig. 4 of Milne et al. further discloses a number of sets search engines (eight match engines in each set of Match engines 417) but does not discloses wherein the multiple of sets of search engines ((eight match engines in each set of Match engines 417) is 16 as claimed.  
It would have been obvious before the effective filing date of claimed invention  to one having ordinary skill in the art to which the claimed invention pertains  to have the multiple sets (214s) search engines of Billa et al. have a specific number ; since it has been held that discovering a optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/13/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845